                     Case 1:19-cv-06918-RA Document 11 Filed 09/03/19 Page 1 of 2

                                        MINTZ     &     GoLD       LLP
                                              ATTORNEYS AT LAW

                                                                                                SENIOR COUNSEL
STEVEN W. GOLD                             600 THIRD AVENUE
STEVEN G. MINTZ*                                                                   JACKA. HORN
                                               25TH     FLOOR                      NOREEN E. COSGROVE
ALAN KATZ
JEFFREY   D. POLLACK*                  NEw YoRK, NEw YoRK 10016                    MATTHEW S. SEMINARA
ELLIOT G. SAGOR                                                                    TIMOTHY J. QUILL, JR.
IRA LEE   SoRKIN                                                                   JULIA   B.   MILNE
STEVEN A. SAMIDE                           TELEPHONE   (212) 696-4848
SCOTT A. KLEIN                             FACSIMILE   (212) 696-1231                           OF COUNSEL
TERENCE    w. McCoRMicK
                                            www.mintzandgold.com                   HONORABLE VITO J. TITONE (dec.)
ROBERT B. LACHENAUER
                                                                                    (NY State Court of Appeals 1985-1998)
ROGER L. STAVIS
CHARLES A. Ross**                                                                  HARVEY J. HOROWITZ (dec.)
KEVIN   w. GOERING                                                                 HONORABLE HOWARD MILLER
KEVIN   M.   BROWN                                                                  (NY Appellate Div. 1999-2010 [ret.])
ALEXANDER H. GARDNER                                                               AMIT SONDHI*
HEATH LORING                                                                       ERIC    M.   KUTNER
PETER GUIRGUIS
                                                                                   NEAL M. GOLDMAN
TIMOTHY H. WOLF**
                                                                                   ANDREW P. NAPOLITANOt
ANDREw     R.   GoTTESMAN
ROBIN C. FRIED
                                                                                   tADMITTED TO PRACTICE ONLY BEFORE ALL
RYAN W. LAWLER*
                                                                                    COURTS IN NEW JERSEY AND ALL FEDERAL COURTS
MARIA EvA GARCIA*
                                                                                    IN   NEw YoRK CrTY
GABRIEL ALTMAN
ABBYE     L. LAWRENCE
ANDREW      E. STECKLER
CECEM. COLE


*ALso ADMITTED IN NEw JERSEY
**ALSO ADMITTED IN FLORIDA



                                                              September 3, 20 19


     By Letter Motion Via ECF
     Hon. Ronnie Abrams
     United States District Judge
     United States Courthouse
     40 Foley Square
     New York, NY 10007

                               Korman v. Fox News Network, LLC
                               No. 1:19-cv-06918-RA

     Dear Judge Abrams:
           This firm represents Fox News Network, LLC ("Fox News"), which is the
     Defendant in the above-captioned action. We write on consent pursuant to Rule I.D of
     Your Honor's Individual Practices to request approval of an adjournment of the initial
     conference, which is currently scheduled for October 11,2019, at 2:15p.m.
             Case 1:19-cv-06918-RA Document 11 Filed 09/03/19 Page 2 of 2


MINTZ   &   GoLD       LLP
    ATTORNEYS AT LAW




 Hon. Ronnie Abrams
 September 4, 2019
 Page Two

        The request is made due to a conflict in my schedule. We have conferred with
 counsel for the Plaintiff, Richard Liebowitz, Esq., and Mr. Liebowitz consents to this
 extension. Both parties could be available on the morning of either Friday, November 8th
 or Friday, November 22nd.

       Fox News has not previously sought or obtained an extension of any scheduled
 appearances and granting the request will not affect any scheduled, dates in the litigation.

         Accordingly, to the extent that either date is convenient for the Court, we
 respectfully request that Your Honor approve an adjournment of the initial conference to
 either the morning of November 8th or the morning ofNovember 22nd.




 Cc:    Richard Liebowitz, Esq.
